 

Exhibit 10.22

 

[tv523928_ex10-22img01.jpg] 

 



Commercial Banking - GP4 Major 1
(CARM 180525)  

CONFIDENTIAL

Treasure Success International Limited /

Jerash Garments and Fashions Manufacturing Company Limited

19/F Ford Glory Plaza

37-39 Wing Hong Street

Cheung Sha Wan

Kowloon

19 June 2018   Attn: Mr Samuel Choi   Dear Sir

 

banking facilities

 

With reference to our recent discussions, we are pleased to confirm our
agreement to renewing the following facilities. The facilities will be made
available subject to (a) the specific terms and conditions outlined herein; (b)
the Bank’s Terms and Conditions for Facilities; and (c) the general terms and
conditions governing your account(s) with the Bank or (as the case may be) the
relationship terms of business. In case of any conflict, the terms of this
Facility Letter shall prevail. Definitions contained in the Bank’s Terms and
Conditions for Facilities apply to this Facility Letter. The Bank shall have an
unrestricted discretion to reduce, cancel or suspend, or determine whether or
not to permit drawings in relations to, the facilities. The facilities are
subject to review at any time and in any event by 1 May 2019, and also subject
to the Bank’s overriding right of repayment on demand including the right to
call for cash cover on demand for prospective and contingent liabilities.

 

In the event of a renewal of the facilities next year or by 1 May 2019,
whichever is earlier, the Bank will issue a renewal notification letter to
confirm the continuation of the latest available facilities. A review fee will
be advised and this shall be debited automatically from the Borrower(s)’s
account within 1 month of the issuance of the renewal notification letter.

 

BORROWER(S)

 

Treasure Success International Limited [TSL] [Customer No. 741-027148] Jerash
Garments and Fashions Manufacturing Company Limited [JGL] [Customer No.
741-023774]

 

Facilities available to TSL and JGL

 

Utilization of the facilities below may be made by, TSL and/or JGL.

 

FACILITIES   Limit       (1) Combined Limit for the following facilities within
which the following sub-limits apply, provided that the aggregate amount
outstanding of such facilities shall at no time exceed the stated combined
limit:   USD8,000,00.-           (a) Import Facilities   USD8,000,00.-    
(Usance period up to 120 days)    

 

The Hongkong and Shanghai Banking Corporation Limited

HSBC Main Building 1 Queen’s Road Central, Hong Kong

Tel: (852) 2822 1111

Web: www.hsbc.com.hk

 

Incorporated in the Hong Kong SAR with limited liability

Registered at the Hong Kong Companies Registry No. 263876



 

Page 1 of 17 

 

 

Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

    Within which         (i) Loan Against Import (“LAI”)   (USD8,000,00.-)      
(Maximum Tenor 120 days)                     (ii) Trust Receipts  
(USD8,000,00.-)                             Notwithstanding the foregoing, the
Bank’s overriding right to demand repayment at any time shall not be affected.  
              (b) Post-Shipment Buyer Loans
(Maximum tenor 120 days)   USD8,000,00.-               Notwithstanding the
foregoing, the Bank’s overriding right to demand repayment at any time shall not
be affected.                 (c) Advance to Manufacturer against Purchase Order
(Maximum tenor 120 days)   USD8,000,00.-               Notwithstanding the
foregoing, the Bank’s overriding right to demand repayment at any time shall not
be affected.    

 

SECURITY AND OTHER DOCUMENTATION

 

The Bank will continue to hold the following security document(s) and other
document(s):

 

1.A Guarantee (Unlimited Amount) dated 27 July 2017 from JGL. This Guarantee is
supported by an “Assignment of Receivables - General” dated 27 July 2017 granted
by JGL.

 

2.A Guarantee (Unlimited Amount) dated 27 July 2017 from Jerash Holdings (US)
Inc together with:

 

(a)a certified copy of Board Resolution dated 27 July 2017;

 

(b)a Certificate of Incumbency; and

 

(c)a Counsel Opinion.

 

3.A Letter of Undertaking dated 27 July 2017 granted by JGL.

 

The Bank will continue to require to hold the following security document(s) and
other document(s):

 

4.A Guarantee (Unlimited Amount) from Jerash Holdings (US) Inc together with:

 

(a)a certified copy of a Board Resolution, signed sealed by the Secretary or
Assistant Secretary of Jill authorising a named person to execute the guarantee;

 

(b)a Certificate of Incumbency signed sealed by the Secretary or Assistant
Secretary identifying the individual authorized to issue the guarantee.

 

(c)a Counsel Opinion.

 

Page 2 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

5.A Guarantee (Unlimited Amount) from TSL.

 

The Bank agrees to release the following security document(s) and other
document(s):

 

6.A Charge over Securities and Deposits (Unlimited Amount) dated 27 July 2017
granted by TSL.

 

A charge over TSL’s deposit(s) for USD3,000,000.- or its equivalent in other
foreign currencies placed with the Bank.

 

This “Charge over Securities and Deposits (Unlimited Amount)” needs to be
discharged with the Companies Registry. The related discharge fee (currently
HKD190.- per document) will be charged to the debit of the Borrower(s)’s
account.

 

7.A Guarantee (Unlimited Amount) dated 7 September 2017 from Choi Lin Hung and
Ng Tsze Lun. This Guarantee(s) will be cancelled after a retention period
considered by it (the Bank) to be reasonably appropriate, which is normally six
months.

 

The Bank confirms that the following security document(s) and other document(s)
as stated in previous letter dated 29 March 2018 has not yet been obtained and
is no longer required:

 

8.A Guarantee (Unlimited Amount) from Choi Lin Hung and Ng Tsze Lun.

 

As JGL and Jerash Holdings (US) Inc are incorporated in Jordan and United States
of America respectively, the Bank also requires a legal opinion (in form and
substance satisfactory to the Bank) from a qualified lawyer in the jurisdiction
of JCL’s and Jerash Holdings (US) Inc’s country of incorporation, confirming the
corporate capacity and authority of JGL and Jerash Holdings (US) Inc to enter
into the facility(ies)/security, and also confirming that all necessary
documents have been or will be properly executed. The legal opinion, together
with the properly executed security documents, should be forwarded to the Bank
directly by the solicitor.

 

FURTHER NOTES

 

Without prejudicing or affecting the Bank’s right to suspend, withdraw or make
demand in respect of the whole or any part of the facilities made available to
the Borrower(s) at any time or determine whether or not to permit drawings in
relation to the facilities, the Borrower(s) will, as the case may be:-

 

1)give the undertakings set out in the Schedule of Further Notes which will
remain in full force until the facilities have been repaid in full; and/or

 

2)make the representations and warranties set out in the Schedule of Further
Notes which will be deemed repeated daily until the facilities have been repaid
in full; and/or

 

3)agree to the further conditions as set out in the Schedule of Further Notes.

 

Page 3 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

SCHEDULE OF FACILITIES

 

IMPORT FACILITIES WITH LOAN AGAINST IMPORT (LAI)

 

DETAILS

 

1.For the issuance of Documentary Credits to the Borrower(s)’s suppliers and
Import Loan Facilities in either BK Dollars or Foreign Currency, less any usance
I credit periods granted by the Borrower(s)’s suppliers.

 

2.Subject to the Bank’s right at any time to demand immediate repayment of all
sums owing by the Borrower(s), advances may be made available:

 

(a)in respect of sight documentary credits, for a period up to the maximum tenor
as stipulated under the heading “Facilities”; and heading

 

(b)in respect of usance documentary credits, for a period up to the maximum
tenor as stipulated under the heading “Facilities” less the usance period (i.e.
the supplier’s credit finance period) of the relevant documentary credit,
commencing from the date that import documents presented under the usance
documentary credit are accepted.

 

3.The Bank may, on an exceptional basis, and subject to such conditions as it
may impose from time to time, accept applications for the issuance of
documentary credits relating to goods already received by the Borrower(s) but
not paid for. Such conditions include (without limitation):

 

(a)evidence of delivery being supported by (i) a cargo receipt showing a date on
which the goods are actually received or (ii) transport document(s) showing a
date of shipment, with such dates referred to in the cargo receipt or transport
document (where applicable) not exceeding 90 days before the issue date of the
relevant documentary credit; and

 

(b)the maximum tenor of the import loan facilities drawn under the documentary
credit shall be up to 120 days, less any usance / credit periods granted by the
Borrower(s)’s suppliers.

 

4.50% of the debts purchase services proceeds shall be utilized to repay
outstanding pre-shipment loans regardless of the due dates of the respective
loans.

 

TRUST RECEIPTS

 

DETAILS

 

1.Advances may be made under this Trust Receipt to enable the Borrower(s) to pay
import documentary credit, with the associated title documents released to the
Borrower(s) against Trust Receipt(s) signed by the Borrower(s).

 

2.50% of the debts purchase services proceeds shall be utilized to repay
outstanding pre-shipment loans regardless of the due dates of the respective
loans.

 

Page 4 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

COMMISSION / FEES

 

Documentary Credit opening commission for each validity period of six months and
Commission in lieu of exchange (to be charged if bills/loans are settled without
foreign currency conversion with HSBC) will continue to be charged as follows:

 

- For the first USD50,000.- or its equivalent 0.25% - Balance in excess of
USD50,000.- and up to USD100,000.- or its equivalent 0.125% - Balance in excess
of USD100,000.- or its equivalent 0.0625%

 

PRICING

 

For drawings in HKD

 

Interest will continue to be charged at Hong Kong Interbank Offered Rate (HIBOR)
+ 1.5% p.a.

 

For drawings in USD/CHF/EUR/GBP/JPY

 

Interest will continue to be charged at London Interbank Offered Rate (LIBOR) +
1.5% p.a.

 

For details of benchmark interest rates, please refer to the attached Appendix.

 

POST-SHIPMENT BUYER LOANS

 

DETAILS

 

1.A Post-shipment Buyer Loans may be granted to the Borrower(s)’s suppliers for
a period up to the maximum tenor as stipulated under the heading “Facilities”
(less any usance/credit periods granted by the Borrower(s)’s suppliers), on the
conditions that:

 

(i)the Bank receives an undertaking that the purchase of goods is a genuine
trade transaction and that no other financing has been or will be requested or
obtained from the Bank or any other financial institution against the suppliers’
invoices financed by the Bank,

 

(ii)the Bank receives the original or certified true copy of the pro-forma
invoice, the accepted purchase order or such other document acceptable to the
Bank, and which clearly stipulates the advance payment terms,

 

(iii)the Bank receives written instruction from the Borrower to remit payment
directly to the suppliers,

 

(iv)the Bank receives and the relevant transport documents acceptable to the
Bank, which are marked with the relevant Pre-Shipment Buyer Loan Reference
Number and

 

(v)the aggregate outstanding amount outstanding is within the above specific
limits.

 

2.The Bank will settle the invoices direct on the respective due dates and the
proceeds will be remitted or credited directly to the suppliers’ accounts.
Notwithstanding the foregoing, the Bank’s overriding right to demand repayment
at any time shall not be affected.

 

3.50% of the debts purchase services proceeds shall be utilized to repay
outstanding pre-shipment loans regardless of the due dates of the respective
loans.

 

Page 5 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

COMMISSION / FEES

 

Commission in lieu of exchange (to be charged if bills/loans are settled without
foreign currency conversion with HSBC) will continue to be charged as follows:

 

- For the first USD50,000.- or its equivalent 0.25% - Balance in excess of
USD50,000.- and up to USD100,000.- or its equivalent 0.125% - Balance in excess
of USD100,000.- or its equivalent 0.0625%

 

A handling commission of 0.25% of the bill amount will continue to be collected
upon each drawdown of the Post-shipment Buyer Loans.

 

PRICING

 

For drawings in BIM

 

Interest will continue to be charged at Hong Kong Interbank Offered Rate (HIBOR)
+ 1.5% p.a.

 

For drawings in USD/CHF/EUR/GBP/JPY

 

Interest will continue to be charged at London Interbank Offered Rate (LIBOR) +
1.5% p.a.

 

For details of benchmark interest rates, please refer to the attached Appendix.

 

ADVANCE TO MANUFACTURER

 

DETAILS

 

1.Up to 70% of Purchase Order value in favour of the Borrower(s) and to be
repaid within the maximum tenor as stipulated under the heading “Facilities”.
Drawdown of this facility is allowed against presentation of copies of the
relevant Purchase Order. Notwithstanding the foregoing, the Bank’s overriding
right to demand repayment at any time shall not be affected.

 

2.50% of the debts purchase services proceeds shall be utilized to repay
outstanding pre-shipment loans regardless of the due dates of the respective
loans.

 

COMMISSION / FEES

 

Handling fee will continue to be charged at 0.25% at all amounts.

 

PRICING

 

For drawings in HKD

 

Interest will continue to be charged at Hong Kong Interbank Offered Rate (HIBOR)
+ 1.5% p.a.

 

For drawings in USD/CHF/EUR/GBP/JPY

 

Interest will continue to be charged at London Interbank Offered Rate (LIBOR) +
1.5% p.a.

 

For details of benchmark interest rates, please refer to the attached Appendix.

 

Page 6 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

SCHEDULE OF FURTHER NOTES

 

This schedule sets out the further points to note for the Borrower(s).

 

The Borrower(s)’s compliance or otherwise with the following condition(s)
precedent, representations, warranties, undertakings or further conditions (as
the case may be) will not in any way prejudice or affect the Bank’s right to
suspend, withdraw or make demand in respect of the whole or any part of the
facilities made available to the Borrower(s) at any time or determine whether or
not to permit drawings in relation to the facilities. By signing this letter,
the Borrower(s) expressly acknowledge that the Bank may suspend, withdraw or
make demand for repayment of the whole or any part of the facilities at any time
or determine whether or not to permit drawings in relation to the facilities,
notwithstanding the fact that the following conditions precedent,
representations, warranties, undertakings and further conditions (as the case
may be) are included in this letter and whether or not the Borrower(s) have
complied with any of them.

 

Representation and Warranties

 

None of the Borrower(s), any of its subsidiaries, any director or officer or any
employee, agent, or affiliate of the Borrower or any of its subsidiaries is an
individual or entity (“Person”) that is, or is owned or controlled by Persons
that are, (i) the subject of any sanctions administered or enforced by the US
Department of the Treasury’s Office of Foreign Assets Control, the US Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or the Hong Kong Monetary Authority (collectively, “Sanctions”), or
(ii) located, organised or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation, the
Crimea region, Cuba, Iran, North Korea, Sudan and Syria.

 

Undertakings

 

1.The Borrower(s) will promptly provide to the Bank any financial or other
information that the Bank may, from time to time, reasonably request for the
purposes of understanding such Borrower’s financial position, business and
operations and assessing such Borrower’s ability to meet its obligations and
liabilities under this Facility Letter.

 

2.TSL undertakes that Choi Lin Hung and Ng Tsze Lun should maintain no less than
40% [previously 50%] of shareholding of TSL.

 

3.In respect of the Advance to Manufacturer facilities, the Borrower(s) shall
(i) procure the purchaser(s) of all goods financed by the Facilities to pay all
sale proceeds into the Borrower(s)’s account with the Bank and the Bank shall be
entitled to apply such sale proceeds towards any sum due to the Bank from the
Borrower(s); and (ii) upon request by the Bank, provide such evidence as may be
required by the Bank from time to time to show that the Borrower(s) has/have
complied with condition (i).

 

4.Sanctions: The Borrower(s) will not, directly or indirectly, use the proceeds
of the facilities set out in this letter, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
facilities, whether as underwriter, advisor, investor or otherwise).

 

5.Anti-bribery and corruption: None of the Borrower(s), nor to the knowledge of
the Borrower(s), any director, officer, agent, employee, affiliate or other
person acting on behalf of the Borrower(s) or any of its/their subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the
Borrower(s) and, to the knowledge of the Borrower(s), its/their affiliates have
conducted their businesses in compliance with the UK Bribery Act, the FCPA and
similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. No part of the proceeds of the
facilities set out in this letter will be used, directly or indirectly, for any
payments that could constitute a violation of any applicable anti-bribery law.

 

Page 7 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

Further Conditions

 

Compliance activity: The Bank and other members of the HSBC Group are required
to act in accordance with the laws and regulations and comply with requests of
public and regulatory authorities operating in various jurisdictions which
relate to, amongst other things: (i) the prevention of money laundering,
terrorist financing, corruption, tax evasion and the provision of financial and
other services to any persons or entities which may be subject to economic or
trade sanctions; or (ii) the investigation or prosecution of, or the enforcement
against, any person for an offence against any laws or regulations.

 

The Bank may take, and may instruct members of the HSBC Group to take, any
action which the Bank in its sole and absolute discretion considers appropriate
to prevent or investigate crime or the potential breach of sanctions regimes or
to act in accordance with relevant laws, regulations, sanctions regimes,
international guidance, relevant HSBC Group procedures and/or the direction of
any public, regulatory or industry body relevant to any member of the HSBC
Group. This includes the interception and investigation of any payment,
communication or instruction, and the making of further enquiries as to whether
a person or entity is subject to any sanctions regime (“Compliance Activity”).

 

Neither the Bank nor any member of the HSBC Group will be liable to the
Borrowers in respect of any loss (whether direct, consequential or loss of
profit, data or interest) or delay, suffered or incurred by any party, caused in
whole or in part by (i) actions taken, or delays or failure in performing any
obligations under this letter by the Bank, or (ii) any steps taken by the Bank
or any member of the HSBC Group, pursuant to Compliance Activity.

 

“HSBC Group” means HSBC Holdings plc, its subsidiaries, related bodies
corporate, associated entities and undertakings and any of their branches and
member or office of the HSBC Group shall be construed accordingly.

 

Page 8 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

APPENDIX DETAILS OF BENCHMARK RATES

 

Benchmark   Applicable
Currency   Definition of Benchmark

Hong Kong Interbank Offered Rate

(HIBOR) * and 1

  HKD  

“HIBOR” means, in relation to any advance, the applicable Screen Rate at or
around 11.00 am Hong Kong time on the proposed date of advance (or such other
time or day if the market practice differs in the Hong Kong interbank market, as
determined by the Bank), if any such rate is below zero, HIBOR will be deemed to
be zero.

 

“Screen Rate” means the Relevant Administrator’s Interest Settlement Rate for
Hong Kong dollars and for the relevant period displayed on the appropriate page
of the Reuters screen provided that (a) if in the Bank’s sole determination its
funding cost is in excess of HIBOR, the Bank may specify the cost of funding any
facility or financial arrangement; or (b) if the screen page is replaced, not
available or such service ceases to be available, the Bank may specify another
page or service displaying the appropriate rate.

 

“Relevant Administrator” means the Hong Kong Association of Banks or any other
person to whom the administrator function of the HIBOR fixing process is
transferred from time to time.

         

London Interbank

Offered Rate

(LIBOR) * and 1

 

Chf

Eur

Gbp

Jpy

usd

 

“LIBOR” means, in relation to any advance, the applicable Screen Rate at or
around 11:00 am London time two Business Days (or such other time or day as
determined by the Bank if the market practice differs) before the proposed date
of advance and, if any such rate is below zero, LIBOR will be deemed to be zero.

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for general business in London.

 

“Screen Rate” means the Relevant Administrator’s Interest Settlement Rate for
the relevant currency and period displayed on the appropriate page of the
Reuters screen provided that (a) if in the Bank’s sole determination its funding
cost is in excess of LIBOR, the Bank may specify the cost of funding any
facility or financial arrangement; or (b) if the screen page is replaced, not
available or such service ceases to be available, the Bank may specify another
page or service displaying the appropriate rate.

 

“Relevant Administrator” means ICE Benchmark Administration Limited or any other
person to whom the administrator function of the LIBOR fixing process is
transferred from time to time.

 



Page 9 of 17 

 



 





Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

  

Note:

 

1.Interpolated rates, which refers to rate calculated using linear interpolation
method as recommended by the International Swaps and Derivatives Association
(ISDA) for a situation where there is no current quote available for below
maturities:-

 

·LIBOR: 2 weeks, 4 months, 5 months, 7 months, 8 months, 9 months, 10 months and
11 months

·HIBOR: 4 months, 5 months, 7 months, 8 months, 9 months, 10 months and 11
months

 

* For tenors where fixing is not published by the relevant administrator and the
interpolated rate does not apply, the benchmark rate shall be the rate as
specified by the Bank in its sole discretion as its cost of funding the relevant
facility or financial arrangement.

 

Page 10 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

TERMS AND CONDITIONS FOR FACILITIES

 

1.Interpretation

 

These terms and conditions are applicable to banking/credit facilities made
available by The Hongkong and Shanghai Banking Corporation Limited (the “Bank”
“HSBC” or “we”, which expression shall include its successors and assigns) to
the Borrower(s) and shall be read in conjunction with the facility letter, as
may be amended from time to time, applicable to the Borrower(s) (together, the
“Facility Letter”).

 

2.Accrual of Interest & Other Sums

 

All interest and any other amount accruing under the Facility Letter will accrue
daily and in each case is calculated on the basis of the actual numbers of days
elapsed and a year of 360 days or 365 days, depending on the market practice for
the currency (and as may be adjusted in case of a leap year). Notwithstanding
any other provision in the Facility Letter, any interest or other amount
accruing under the Facility Letter shall be payable on demand.

 

3.Availability and Utilisation

 

With respect to trade facilities, documents presented to the Bank for drawings
must reflect and relate to a genuine transaction. Where documents presented are
not in the original form, copies of such documents presented must strictly
conform to the original. Please note that drawings without an underlying
transaction, or presentation of forged or fraudulent documentation can render
companies and/or persons involved liable to prosecution. The Bank may, at its
sole and absolute discretion, refuse to allow drawings under a facility if :

 

(a)the drawee is considered to be unacceptable to the Bank, or

 

(b)the drawee is not on the Bank’s approved list, or

 

(c)the transaction in question does not meet the Bank’s operational requirements
in respect of the facilities.

 

4.Default Interest

 

Interest will be payable on sums which are overdue, drawings which are in excess
of agreed limits and amounts demanded and not paid, at the maximum rate
stipulated in the Bank’s tariff book which is accessible at
https://www.commercial.hsbc.com.hk/1/2/commercial/customer-service/tariffs. The
Bank will provide the Borrower or such relevant guarantor and/or security
provider with a hard copy of the tariff book upon request. Interest at the
applicable rate will be payable monthly in arrears to the debit of the
Borrower(s)’s current account.

 

5.Payment

 

All payments shall be made by the Borrower(s), the guarantor(s) and/or the
security provider(s) to the Bank without set-off, counterclaim, withholding or
condition of any kind. If the Borrower(s), the guarantor(s) or such security
provider (where applicable) is compelled by law to make such withholding, the
sum payable shall be increased so that the amount actually received by the Bank
is the amount it would have received if there had been no withholding.

 

Page 11 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

6.Security and Disclosure

 

6.1The Bank shall proceed to register (where applicable) in Hong Kong, security
provided to the Bank in connection with facilities made available to the
Borrower(s) or at the request of the Borrower(s). The costs and expenses, if
any, will be charged to the account of the Borrower(s). Where the security
provided to the Bank requires registration or filing outside Hong Kong, the
Borrower undertakes that it shall, and where applicable, shall procure that such
registration or filing of security is attended to and completed in a timely way
so as to preserve the security interest of the Bank. The Bank shall be entitled
to demand that evidence of such filing and/or registration be provided to it.
All costs in connection with the aforesaid overseas filing and/or registration
(as the case may be) shall be for the account of the Borrower(s).

 

6.2By accepting the Facility Letter, the Borrower(s) is deemed to have consented
to the Bank providing a copy of the Facility Letter, related security documents,
the Borrower’s latest statement of account, related documents evidencing the
obligations to be guaranteed or secured by a guarantor or third party security
provider, information on the outstanding liabilities (whether actual or
contingent) or such other information to (a) a guarantor or third party security
provider, such guarantor or third party security provider’s solicitors and other
professional advisers; and (b) whom the bank assigns or transfers (or may
potentially assign or transfer) all or part of its rights and obligations under
the Facility Letter.

 

6.3Without prejudicing the rights of the Bank under other agreements with the
Borrower(s), the Bank is entitled to provide any information relating to any of
the account(s) of the Borrower(s) held with the Bank and any facilities which
the Bank may provide to the Borrower(s) from time to time or the conduct of such
account and/or facilities and/or other information concerning the Borrower(s)
relationship with the Bank to any other company or office which belongs to or is
part of the HSBC Group.

 

6.4The Bank shall be entitled to have solicitors of its choice appointed to
prepare the necessary documentation relating to the Facility Letter and/or the
security to be provided. All their charges and disbursements incurred in this
respect will be for the Borrower(s)’s account. Any filing fees and fees incurred
in obtaining a legal opinion will also be for Borrower(s)’s account.

 

6.5If the Bank is satisfied that all liabilities owed by the Borrower(s) to the
Bank have been irrevocably paid in full and that all facilities which might give
rise to such liabilities have terminated, subject to the Bank’s right to retain
any guarantee or security provided to it for such period as the Bank considers
(in its sole discretion) necessary, the Bank may, at the request and cost of the
Borrower(s) or the relevant guarantor and/or security provider, release,
reassign or discharge (as appropriate) such guarantee or security.

 

7.Costs and Expenses

 

7.1The Borrower(s) shall promptly on demand pay the Bank the amount of all costs
and expenses (including legal fees), stamp duties, taxes, other charges and
registration costs incurred by the Bank in connection with the negotiation,
preparation and execution of the Facility Letter, security document(s) and/or
any documentation relating to the facilities.

 

7.2If the Borrower(s) requests an amendment, waiver or consent, the Borrower(s)
shall, within three business days of demand, reimburse the Bank for the amount
of all costs and expenses (including legal fees) incurred by the Bank in
responding to, evaluating, negotiating or complying with that request or
amendment.

 

Page 12 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

7.3The Borrower(s) shall, within three business days of demand, pay to the Bank
the amount of all costs and expenses (including legal fees), stamp duties,
taxes, other charges and registration costs incurred by the Bank in connection
with the enforcement of, or the preservation of any rights under the Facility
Letter, security document(s) and/or any documentation relating to the
facilities.

 

7.4If the effect of or a change in any law or regulation is to increase the cost
to the Bank of advancing, maintaining or funding the facility(ies) or to reduce
the effective return to the Bank, the Bank may require payment on demand of such
amounts as the Bank consider necessary as compensation therefor.

 

8.Indemnity

 

8.1Any amount received or recovered by the Bank in respect of any sum expressed
to be due to the Bank from the Borrower in a currency other than the currency of
denomination in which payment is due (the “Intended Currency”) shall only
constitute a discharge to it to the extent of the amount in the Intended
Currency which the Bank is able, in accordance with its usual practice, to
purchase with the amount so received or recovered in such other currency on the
date of that receipt.

 

8.2The Borrower(s) shall pay and, within three business days of demand,
indemnify the Bank against any cost, loss or liability that the Bank incurs in
relation to or as a result of:

 

(a)a failure by the Borrower(s) to pay any amount due under this Facility Letter
on its due date; or

 

(b)if this Facility Letter allows prepayment, such loan not being prepaid in
accordance with a notice of prepayment given by the Borrower.

 

9.Assignment

 

The Bank may assign its rights and transfer all or any part of its rights and
obligations hereunder or under any Facility Letter to any person by delivering
to the Borrower(s) a notice in writing. Such transfer shall take effect as from
the effective date as specified in the notice and the Bank shall thereafter be
released from such obligations. No assignment or transfer of any right, benefit
or obligation in the Facility Letter shall be made by the Borrower(s) in any
way.

 

10.Pari Passu

 

The Borrower(s), the guarantor(s) and security provider(s) (where applicable)
shall ensure that at all times the claims of the Bank under the facilities rank
at least pari passu with the claims of all other unsecured creditors, except for
claims preferred by mandatory provisions of law.

 

11.Prima facie

 

Any certification or determination by the Bank of a rate or amount under this
Facility Letter is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

 

Page 13 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

12.Section 83 of the Banking Ordinance

 

Section 83 of the Banking Ordinance and the related regulations in Hong Kong
have imposed on the Bank certain limitations on advances to persons related to
HSBC Group. In accepting the Facility Letter, the Borrower(s) should, to the
best of its (their) knowledge, advise the Bank whether it is in any way related
or connected to the HSBC Group. In the absence of such advice, the Bank will
assume that the Borrower(s) is not so related or connected. The Bank would also
ask, that if the Borrower(s) become aware that it (they) becomes so related or
connected in future, that the Borrower(s) immediately advises the Bank in
writing. You may refer to the reference page for information on whether you may
be considered as related or connected to the HSBC Group.

 

13.Governing Law and Third Party Rights

 

13.1The Facility Letter (including the schedule(s), where applicable), and these
terms and conditions shall be governed and construed in accordance with the laws
of the Hong Kong Special Administrative Region.

 

13.2The Borrower(s) submits to the non-exclusive jurisdiction of the Hong Kong
courts.

 

13.3No person other than the Bank and the Borrower(s) will have any right under
the Contracts (Rights of Third Party) Ordinance to enforce or enjoy the benefit
of any of the provisions of the terms and conditions of the Facility Letter.

 

14.Process Agent

 

Without prejudice to any other mode of service allowed under any relevant law,
each Borrower (other than a Borrower incorporated in Hong Kong (if the Borrower
is a company) and a Borrower who is domiciled in Hong Kong (if the Borrower is
an individual)):

 

(a)irrevocably appoints the company stated after the Borrower’s signature below
as its agent for service of process in relation to any proceedings before the
Hong Kong courts in connection with the Facility Letter, security document(s)
and /or documentation relating to the facilities; and

 

(b)agrees that failure by a process agent to notify the relevant Borrower of the
process will not invalidate the proceedings concerned.

 

Page 14 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

ACCEPTANCE

 

Please arrange for the authorised signatories of TSL and JGL, in accordance with
the terms of the mandates given to the Bank, to sign and return the duplicate
copy of this letter with Appendix to signify the Borrower(s)’s understanding and
acceptance of the terms and conditions under which these facilities are granted.

 

A review fee of HKD15,000.- will be charged to the debit of TSL’s account and
JCL’s account respectively upon receipt of acceptance of this Facility Letter
whether or not the facilities are drawn or cancelled by the Borrower(s).

 

The facilities will remain open for acceptance until the close of business on 10
July 2018 and if not accepted by that date will be deemed to have lapsed.

 

Yours faithfully

 

For and on behalf of

The Hongkong and Shanghai Banking Corporation Limited

 

/s/ Chris Lam   Chris Lam   Senior Vice President  

 

/abz

 

Encl.

 

Acceptance and Confirmation

 

We, Treasure Success International Limited and Jerash Garments and Fashions
Manufacturing Company Limited, confirm our acceptance of the offer and all terms
and conditions contained above (including the Schedules, Appendix and Terms and
Conditions for Facilities attached thereto).

 

For and on behalf of

Treasure Success International Limited

 

Signature: /s/ Choi Lin Hung   Signature: /s/ Ng Tsze Lun

 

Name: Choi Lin Hung   Name: Ng Tsze Lun

 

Title: Director   Title: Director

 

Date: 27 June 2018   Date: 27 June 2018

 

Page 15 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

For and on behalf of

Jerash Garments and Fashions Manufacturing Company Limited

 

Signature: /s/ Choi Lin Hung   Signature: /s/ Ng Tsze Lun

 

Name: Choi Lin Hung   Name: Ng Tsze Lun

 

Title: Director   Title: Director

 

Date: 27 June 2019   Date: 27 June 2018

 

Process Agent Name:    

 

Process Agent Address:    

 

Page 16 of 17 

 

 



Treasure Success International Limited /   Jerash Garments and Fashions
Manufacturing Company Limited 19 June 2018

 

Reference Page

 

For the purposes of paragraph 12 (section 83 of the Banking Ordinance) of the
Terms and Conditions for Facilities, you may be considered as related or
connected to the HSBC Group if you are:

 

(a)a director or employee of a member of the HSBC Group;

 

(b)a relative of a director or employee of a member of the HSBC Group;

 

(c)a firm, partnership or non-listed company in which a member of HSBC Group or
director of HSBC Group (or such director’s relative) is interested as director,
partner, manager or agent;

 

(d)an individual, firm, partnership or non-listed company of which any director
of HSBC Group (or such director’s relative) is a guarantor;

 

(e)a firm, partnership or non-listed company which any of the persons listed
above is able to control and a person has “control” if such person is:

 

(i)an indirect controller, that is, in relation to a company, any person in
accordance with whose directions or instructions the directors of the company or
of another company of which it is a subsidiary are accustomed to act, or

 

(ii)a majority shareholder controller, that is, in relation to a company, any
person who, either alone or with any associate or associates, is entitled to
exercise, or control the exercise of, more than 50% of the voting power at any
general meeting of the company or of another company of which it is a
subsidiary.

 

“HSBC Group” means HSBC Holdings plc, its subsidiaries, related bodies
corporate, associated entities and undertakings and any of their branches and
member or office of the HSBC Group shall be construed accordingly.

 

“Relative” means:

 

(i)any immediate ascendant, any spouse or former spouse of any such ascendant,
and any brother or sister of any such spouse or former spouse;

 

(ii)any immediate descendant, and any spouse or former spouse of any such
descendant;

 

(iii)any brother or sister, aunt or uncle and any nephew or niece and any first
cousin;

 

(iv)any spouse or former spouse, any immediate ascendant of any such spouse or
former spouse, and any brother or sister of any such spouse or former spouse,

 

and, for the purposes of this definition, any step-child shall be deemed to be
the child of both its natural parent and of its step-parent and any adopted
child to be the child of the adopting parent, and a spouse shall include anyone
living as such.

 

Page 17 of 17 

